Citation Nr: 0207731	
Decision Date: 07/12/02    Archive Date: 07/17/02

DOCKET NO.  98-01 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to dependency and indemnity compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 (West 1991).

(The issues of entitlement to service connection for the 
cause of the veteran's death and entitlement to dependency 
and indemnity compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1318 (West 1991) are discussed in 
a separate Board decision.)


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from March 1945 to March 
1947.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1998 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO) denying dependency and indemnity 
compensation benefits under the provisions of 38 U.S.C.A. § 
1151. 

In November 1999, the Board denied dependency and indemnity 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151, and the appellant appealed its decision 
to the United States Court of Appeals for Veterans Claims 
(Court), which in August 2000 vacated the Board's decision 
and remanded the matter to the Board after receiving a joint 
motion to vacate and remand the 38 U.S.C.A. § 1151 decision, 
the joint motion arguing that remand was required to the 
Board for further development and readjudication since the 
Board's decision had treated the arguments of the appellant, 
a registered nurse whom had participated in the treatment of 
the veteran, as mere speculation that was clearly beyond her 
competence.  The joint motion also had indicated that the 
Board should develop the matter consistent with VA's duty to 
assist and then readjudicate it.

The appellant in the joint motion mentioned above indicated 
that she did not wish to appeal to the Court the Board's 
November 1999 decision denying an effective date prior to 
August 22, 1994 for the grant of a total disability rating 
based upon individual unemployability due to service-
connected disabilities (TDIU) for accrued benefits purposes.  
Therefore, the Court dismissed the appeal of that issue.  
That issue is no longer before the Board.


FINDING OF FACT

VA provided appropriate work-up in February 1993 and in July 
1994.  The evidence does not show that a physician exercising 
the degree of skill and care ordinarily required of the 
medical profession reasonably should have diagnosed the 
veteran's lung cancer and rendered additional treatment in 
February 1993.  Moreover, VA referred the veteran to a 
private health care provider in July 1994 for additional 
work-up.  VA treatment did not cause the veteran's death.


CONCLUSION OF LAW

The criteria for dependency and indemnity compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 
have not been met.  38 U.S.C.A. § 1151 (West 1991); 
38 C.F.R. § 3.358 (1995).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA and assistance matters

There has been a significant change in the law during the 
pendency of the appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West Supp.)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
VA did not expressly consider the provisions of the VCAA 
before they were enacted, VA's duties have been fulfilled 
nevertheless.  

First, VA has a duty to notify the claimant and her 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001); 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001) (to be codified as amended 38 C.F.R. § 3.159).  The 
record shows that the appellant was notified of RO rating 
decisions, and that she has been provided a statement of the 
case and other correspondence, informing her of the evidence 
necessary to substantiate her claim and of the criteria 
needed to be satisfied.  The Board concludes that the 
discussions in the January 1998 rating decision, June 1998 
statement of the case, the September 1998 supplemental 
statement of the case, VA letters sent to the appellant, 
including in June 2001, the Board's November 1999 decision, 
and the Secretary's August 2000 joint motion, informed her of 
information and evidence needed to substantiate her claim and 
complied with VA's notification requirements. 

Second, VA has a duty to assist the appellant by making 
reasonable efforts to obtain relevant records to substantiate 
her claim.  38 U.S.C.A. § 5103A (West Supp. 2001); 
38 C.F.R. § 3.103 (2001); 66 Fed. Reg. 45620-45632.  VA has 
made reasonable attempts to obtain all relevant records, as 
reflected by the correspondence and evidence of record.  
There are of record service, VA, and private medical records 
relating to her claim, there is of record opinion/examination 
evidence consistent with the VCAA and 38 C.F.R. § 3.326 as 
amended (see 66 Fed. Reg. 45620-45632), and the appellant was 
asked in June 2001 to give releases to enable VA to obtain 
medical records from each of the doctors whom treated the 
veteran before his death and in an October 2001 contact, her 
attorney responded that there was no additional evidence to 
submit.  The appellant has been advised as recently as March 
2002 that she has the right to submit additional evidence.

The Board finds that VA has complied with 38 C.F.R. § 3.103, 
38 C.F.R. §§ 3.159 and 3.326 as amended [see 66 Fed. Reg. 
45620-45632 (Aug. 29, 2001)], and the duty to assist and the 
duty to notify the appellant and her representative of any 
information and evidence needed to substantiate and complete 
the claim.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case. 

Finally, even though VA did not have the benefit of the 
explicit provisions of the VCAA before it was enacted, or of 
the provisions of 38 C.F.R. §§ 3.159 and 3.326(a) as amended 
retroactively on August 29, 2001, its current development and 
adjudication of the appellant's claim is consistent with the 
VCAA and the amendments to 38 C.F.R. §§ 3.159 and 3.326.  
VA's duties have been fulfilled.  As the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the appellant, the Board finds 
that the appellant has not been prejudiced by the Board's 
consideration of the merits of her claim, as set forth below.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether she has been prejudiced thereby].  For the reasons 
previously set forth, the Board believes that the appellant 
has been given ample process to provide evidence and argument 
in support of her claim.  In short, the Board finds that the 
appellant has been given adequate notice of the need to 
submit evidence or argument and that she is not prejudiced by 
this decision.  Accordingly, the Board may proceed with a 
discussion of the matters at issue.

Background

The appellant claims that the veteran received improper care 
at a VA outpatient treatment clinic and that it caused the 
veteran's death.  She states that her husband was seen at the 
VA outpatient treatment clinic for excruciating pain and that 
it was diagnosed in the treatment report as the 'same old 
stuff'.  The appellant states that in July 1994, her husband 
was suffering from great pain and was told by VA that there 
was nothing more that they could do for him.  She states that 
no tests were done to rule out cancer or other diseases to 
determine the source of the veteran's pain, and that he was 
diagnosed with metastatic carcinoma involving the sacrum by 
private health care providers in August 1994.  She states 
that this cancer did not spontaneously appear between the 
time of VA treatment in July 1994 and its diagnosis in August 
1994, but that rather, it had developed over time.  The 
appellant asserts that VA would have found the cancer sooner 
had proper care been provided.  She states that since VA's 
lack of diligence and due care resulted in the veteran's not 
being diagnosed sooner, his death resulted and so benefits 
pursuant to 38 U.S.C.A. § 1151 are warranted.  See her VA 
Form 9 and her August 1998 hearing testimony.

The Board notes that metastatic non-small cell carcinoma was 
first diagnosed in August 1994 by private physicians.  At 
that time, it was found in the veteran's sacrum and its 
primary site was unknown but suspected to be the lung after a 
CT Scan of the chest revealed a three centimeter spiculated 
mass abutting the veteran's pleura.  See Daniel Dosoretz, 
M.D.'s August 8, 1994 consultation report.  

The veteran's death certificate indicates that he was 76 
years old when he died at his residence in June 1996 from 
metastatic non-small cell lung carcinoma, and that an other 
significant condition contributing to his death but not 
resulting in the underlying cause was "immobility due to war 
injuries."  It was signed by Lowell Hart, M.D., a private 
physician who treated the veteran prior to his death and who 
is in a medical practice involving hematology and oncology.

At the time of the veteran's death, service connection was in 
effect for gunshot wound of the left forearm; gunshot wound 
of the right thigh with partial paralysis of the sciatic 
nerve and right lower extremity weakness; and a donor site 
bone graft left leg.  The disabilities were rated as 60, 60, 
and 10 percent disabling respectively at the time of the 
veteran's death.  Over the years, the disability ratings for 
the second and third disabilities mentioned above had been 
increased from 40 to 60 percent and from zero to 10 percent 
disabling, respectively.

The veteran had complained to John C. Kagan, M.D. in April 
1988 of right sciatica.  H. Lowell, M.D. performed on the 
veteran a right L4-5 semihemilaminectomy, foraminotomy and 
partial medial facetectomy and a similar procedure on the 
right at L5-S1 in May 1988 for intractable back and right leg 
pain.  

An April 1990 letter from Paul M. Driscoll, M.D., a 
neurologist, indicates that he examined the veteran and that 
the veteran had an antalgic gait and that he felt that the 
veteran had multiple pains related to prior war injuries and 
subsequent surgical injuries.  

On VA orthopedic consultation in August 1990, the veteran 
complained that both of his legs had been giving him fits 
ever since gunshot wounds in 1945.

A September 1991 letter from Dr. Driscoll indicates that the 
veteran again had an antalgic gait and that the impression 
was multiple polyneuropathies (with neuropathic pain) and 
orthopedic injuries due to World War II injuries.  

A January 1993 VA medical record indicates that lab work was 
obtained from the veteran.  

A February 1993 VA medical record indicates that the veteran 
reported that he had an appointment in the medical clinic.  
His blood pressure and weight were obtained, and he was 
referred to a physician, Dr. G., who wrote in the symptoms 
section that the veteran reported the 'same old stuff'.  
Clinically, the veteran's right leg hurt.  Lab results from 
January 1993 were reviewed, and a chest X-ray was ordered.

A February 1993 VA chest X-ray report indicates that there 
was a calcified granuloma in the veteran's left upper lobe.  
No other pulmonary abnormalities were reported.

The veteran had a VA examination of his muscles in March 
1993.  His complaints included pain in his right thigh, with 
pain radiating to the right buttock and right upper back.  
After examination, the diagnoses were right foot drop due to 
sciatic nerve injury, and peripheral nerve deficits in the 
left pretibial area.  

An October 1993 VA medical record identifies Dr. G. as a 
practitioner of general medicine.  The veteran told Dr. G. 
that he was there only for medications.  Dr. G. scheduled him 
to have laboratory studies in four months.  

A July 11, 1994 VA medical record indicates that the veteran 
was seeking treatment for increased pain in his left lower 
proximal extremity, and for low grade fevers which he was 
having every evening.  The examiner observed his weight and 
temperature, which were 178 pounds and 100 degrees 
Fahrenheit, respectively.  It was noted that he was going to 
be referred to a private health care provider ("MD IPA") 
after X-rays of the right femur and left tibia and fibula.  
VA physician Dr. K. then saw the veteran, noted that he 
complained of a slight cough, and that he denied sore throat, 
ear ache, diarrhea, and other symptoms.  He also noted that 
the veteran stated that his legs hurt and reported nocturia 
three times per night.  Clinically, the veteran had no 
increased heat in his left arm or right thigh, and he had no 
draining wounds from the bones in his arm or leg.  A complete 
blood count, urine study, and panels I & II were ordered and 
they were normal.  A chest X-ray was negative.  The veteran 
was prescribed Amantadine and Motrin.  An August 5, 1994 
notation on that July 11, 1994 VA medical record indicates 
that a VA health care provider received notice that the 
veteran had a 'lymphoma' of the bone of his sacrum.

An August 3, 1994 Lee Memorial Hospital report from Edward W. 
Salko, D.O. indicates that the veteran had been admitted that 
day with severe left leg pain in the sciatic nerve 
distribution, and that the pain had started three to four 
weeks beforehand.  Initially, he had been seen by Dr. Kagan 
on July 19, 1994.  At that time, he had associated low grade 
temperatures and a mild cough.  He had continued to have low 
grade temperatures, chills, and night sweats, and he had lost 
about ten to twelve pounds.  The veteran described the pain 
as a burning numb feeling radiating from the left posterior 
thigh through the left popliteal fossa and into the left calf 
and ankle.  He denied injury or trauma and indicated that his 
pain had increased in intensity.  He presented to the office 
in severe distress and he reported that he had been barely 
able to gain relief with oral Tylox and had become anorectic 
and was having difficulty ambulating.  He had seen Dr. 
Driscoll and had been given a short course of Prednisone 
which improved his symptoms, but the symptoms' intensity had 
then returned with increasing intensity.  After physical 
examination which included notation that neurologically, the 
veteran's gait was markedly disturbed because of pain, the 
clinical impressions were left leg radiculopathy, rule out 
sciatica; rule out recurrent herniated disc; rule out 
compression fracture; rule out occult malignancy; rule out 
acute rheumatoid disease; and rule out multiple myeloma.

An August 4, 1994 consultation report from Dr. Tipton, a 
private neurologist, describes the veteran as "unfortunate" 
and indicates that the veteran had been admitted recently 
with extreme pain through the left posterior distal thigh and 
left calf.  The pain had tended to worsen when he bore weight 
on the leg.  He had had lumbar disc surgery performed by Dr. 
Lowell about nine years beforehand and had been doing well 
except for some right leg pain, until recently when his left 
leg began to ache and bother him.  He denied any sphincter 
difficulties and stated that Dr. Castellanos about four 
months ago had done a thorough evaluation with PSA and found 
no evidence of prostate cancer, etc.  The veteran had lost 
weight, had felt bad, had run low grade fevers, and had this 
severe pain for about three to four weeks, however.  It had 
reached the point now where he had not been able to tolerate 
the pain, necessitating inpatient narcotics for pain relief.  

Dr. Tipton examined the veteran and reviewed all of his films 
and had especially referenced the MRI of the veteran's 
lumbosacral spine.  He had reviewed it earlier that day with 
Dr. 'Negin' and felt that there was clear evidence for an 
infiltrative process in the marrow space of the veteran's 
left sacrum and adjacent iliac bone.  It was suspected that 
it could involve some of the lumbosacral rootlets and it 
needed to be biopsied.  Also, a bone scan looked "very hot" 
in the sacral area and in the adjacent ileum on the left side 
as well.  

An August 4, 1994 consultation report from M. Jugan, D.O. 
states that from an orthopedic standpoint, the veteran was 
suffering from degenerative joint disease of his hips and 
knees.  However, this was not a contributing factor to his 
left leg pain.  As was known, the veteran had been seen in 
the office by Dr. Kagan on July 21, 1994 with left leg pain, 
a fever, and a cough.  He was referred to Dr. Salko for 
evaluation of the cough and temperature.  "A bone scan and 
MRI had been ordered at that point in time but were put on 
hold by Dr. Carlin and Dr. Driscoll."  The veteran did 
improve with oral Cortisone after ten days.  However, he did 
have persistence of left leg pain for the last three to four 
weeks, with gradual onset.  He was admitted to the hospital.  
Bone scan, MRI, and plain films of the lumbar spine were 
ordered.  The MRI revealed abnormal marrow signal on the left 
sacrum associated with a soft tissue mass which was highly 
suspicious for metastatic disease.  The impression was left 
leg sciatica possibly secondary to compression from left 
sacral mass.  This was being evaluated by the neurosurgeons 
at this point in time.  

An August 7, 1994 consultation report from Dr. Hart states 
that the veteran had been admitted with severe pain in his 
left thigh and calf through the emergency room earlier that 
week.  It was noted that he had had quite severe pain on 
admission, and that his chest X-ray was without evidence of 
obvious abnormalities.  The results of a bone scan were 
considered also.  Because of the severe pain, an MRI of the 
lumbar spine was obtained, and this showed a diffuse abnormal 
marrow signal in the left sacral ala with an associated soft 
tissue mass projecting anteriorly, suspicious for metastatic 
disease.  A CT-directed needle biopsy of the sacrum revealed 
a poorly differentiated non-small cell epithelioid neoplasm.  
The differential was felt to be possibly a poorly 
differentiated carcinoma verses a melanoma.  Immunoperoxidase 
studies were now pending.  The veteran had a high 
sedimentation rate and mild anemia, and low total protein and 
albumin.  The veteran advised Dr. Hart that his weight had 
been slightly down, by about ten pounds, in the past few 
weeks, and that he also had had some low grade temperatures 
with some chills and occasional night sweats.  The impression 
was of a 74 year old male with metastatic poorly 
differentiated neoplasm to the sacral area, leading to severe 
pain.  

Dr. Hart stated that the veteran would most likely need 
radiation therapy to the sacral area which was causing him 
quite a bit of pain.  Obviously, there might be a need to 
consider other treatment such as chemotherapy if widespread 
metastatic disease was found elsewhere, but if all other 
sites were negative, then Dr. Hart would simply proceed with 
palliative radiation to the region that was symptomatic.  He 
stated that obviously the prognosis for any type of 
disseminated neoplasm to bone was not good, and would not 
change whether this was a melanoma or a poorly differentiated 
carcinoma.  Dr. Hart then stated:  "The focus of the 
treatment should be on palliation of pain, and we'll try to 
extend the patient's life if at all possible."  

An August 8, 1994 consultation report from Daniel Dosoretz, 
M.D. describes the veteran as an unfortunate 74 year old man 
who had been admitted to the hospital with significant left 
thigh and calf pain after having complained of pain in his 
left lower extremity since July.  He had initially been 
treated with steroids with some improvement.  However, the 
pain persisted and actually increased.  A chest X-ray was 
normal.  The veteran was admitted because of the severity of 
his pain.  

During his admission, Dr. Dosoretz reported, an MRI of the 
veteran's lumbar spine and sacrum was done, and there was a 
diffusely abnormal marrow signal in the left sacral ala with 
an associated soft tissue mass projecting anteriorly.  A bone 
scan showed some decreased tracer accumulation in the left 
iliac area but no other areas of abnormality.  The veteran 
underwent a CT-guided needle biopsy of that large mass, the 
analysis of which revealed poorly differentiated non-small 
cell epithelial neoplasm.  Dr. Dosoretz felt that it was a 
metastatic poorly differentiated non-small cell epithelial 
neoplasm.  A CT scan of the chest revealed a three centimeter 
spiculated mass abutting the pleura.  

Dr. Dosoretz stated that with the diagnosis of a non-small 
cell malignancy and negative electrophoresis, and a normal 
PSA, they were asked to see the veteran for consideration of 
radiation therapy for palliation of his symptoms.  Dr. 
Dosoretz noted that the veteran had admitted to a ten pound 
weight loss and some increase in his temperature with a low 
grade temperature with some chills and occasional night 
sweats.  Clinically, the veteran was pale and he had a 
difficult time stretching his left leg compared to his right.  
Dr. Dosoretz could feel no pre-sacral mass at the reach of 
his finger.  The diagnoses were metastatic carcinoma 
involving the sacrum, and severe pain due to compression of 
the sciatic nerve; lesion involving the right lung, suspected 
to be the primary; and gunshot wound World War II.  

Dr. Dosoretz noted that the veteran presented with a large 
destructive lesion involving the sacrum and pressing directly 
on the sciatic nerve.  Having ruled out treatable diseases 
like prostate cancer and multiple myeloma or lymphoma, he 
felt that whether the tumor originated from the lung or from 
some other site was somewhat irrelevant.  He stated that 
there is no effective treatment once a metastatic carcinoma 
(except for the ones he had mentioned before and except for 
small cell carcinoma) has been ruled out.  Given that this 
was not a small cell malignancy, and given that this was not 
prostatic cancer or multiple myeloma, the best course of 
action at this point in time was to proceed with immediate 
radiation therapy.  Dr. Dosoretz had talked to Dr. Hart and 
since the patient had a lesion in the lung, platinum 
chemotherapy might be considered later on.  The rationale of 
palliative treatment was explained to both the veteran and 
his wife.  Dr. Dosoretz also told them that they looked and 
worked the veteran up thoroughly, and that there was no other 
obvious evidence of disease.  The veteran was advised that 
they could obtain a CT scan of his brain, to see if his brain 
was involved at that point.  However, he was also told, it 
would make no significant difference in his outcome.

In an August 1994 statement to the Board, the veteran stated 
that in March of 1994, he had had an appointment with Dr. 
Driscoll to start physical therapy for weakness in his legs.  
He went to physical therapy once a week for three months but 
did not see an improvement.  He complained of increased 
weakness in the left leg and on July 11, 1994 he saw a VA 
physician.  He was running a low grade fever every day, and 
he was also having night sweats.  The VA physician ordered a 
chest X-ray, complete blood count, and leg X-rays and said 
they were all normal.  Also, his hematocrit was 37.4, his 
hemoglobin was 12.2, his platelet count was 413, and X-rays 
were supposedly all normal.  On July 19, 1994, the veteran 
went to see Dr. Kagan, an orthopedic surgeon, as he was in 
severe pain.  Dr. Kagan thought he had a nerve problem and 
suggested he return to the neurologist.  

The veteran further reported in his August 1994 statement 
that Dr. Driscoll was on vacation when he tried to get an 
appointment with him, so he was examined by Dr. Lane Carlin 
of the same office.  The veteran had excruciating pain which 
Dr. Carlin thought was from a pinched nerve.  He was put on 
Prednisone decreasing doses, Tylox for pain, and ten days of 
bed rest.  In ten days, he was worse.  On August 2, 1994, the 
veteran went to see Dr. Salko.  The next day, Dr. Salko 
admitted the veteran to Lee Memorial Hospital for a bone scan 
and magnetic resonance imaging (MRI).  He was given Demerol, 
as well as Phenergan intramuscularly, as he could not 
tolerate the pain behind his left knee, down his calf, over 
his instep, and into the ends of his toes.  He was discharged 
from Lee Memorial Hospital on August 9, 1994 after many CAT 
Scans, with a diagnosis of adenocarcinoma of his sacrum, with 
the primary source being a two-centimeter lesion in his right 
uppermost lung area.  

In August 1994, Edward W. Salko, Jr., D.O. wrote VA a letter 
indicating that the veteran had been hospitalized from August 
3 through August 9, 1994 with a poorly differentiated non-
small cell cancer of the lung which was metastatic to the 
sacrum, and that he was totally disabled with this illness.

An October 1994 letter from Dr. Hart indicates that the 
veteran had metastatic non-small cell lung carcinoma and that 
he was presently on palliative chemotherapy and intensive 
radiation therapy for his cancer.  

The veteran died in June 1996.  In the death certificate 
(under Part I), Dr. Hart indicated that the immediate cause 
of the veteran's death was metastatic non-small cell lung 
carcinoma.  Dr. Hart further indicated that an other 
significant condition contributing to the veteran's death but 
not resulting in the underlying cause given in Part I was 
"immobility due to war injuries."

The appellant had a hearing at the RO in August 1998.  She 
stated that she was a registered nurse for 50 years and that 
she had worked on the surgery and paraplegic floors and that 
she then went into private nursing.  The appellant asserted 
that the veteran died of cancer that had not been diagnosed 
properly because VA had thought that the veteran's severe 
pain was due to his war injuries.  She stated that when the 
veteran was not getting the answers he needed from VA, he 
went to see a private physician, and then within two days of 
going to that private physician, his cancer was found.  She 
asserted that on a VA outpatient treatment report, dated 
February 1993, a VA health care provider entered a diagnosis 
of "same old stuff" as to the veteran's complaints of 
excruciating pain in his left leg.  

The appellant further testified that the veteran went to VA 
in February 1993 because he was seeking treatment for 
excruciating pains in his left leg.  However, VA did not do 
anything to narrow down why her husband was having such 
severe pain in his left leg.  She further stated that VA had 
mismanaged the veteran's health care.  He had had a chest X-
ray in 1993, and at that time, VA health care providers put 
down that nothing was revealed, yet private physicians told 
her when they diagnosed the veteran with cancer that it had 
been there for at least a year.  Also, VA X-rayed the veteran 
again in 1994 and found no cancer.  She stated that VA should 
have done more tests to find cancer.  The appellant stated 
that at the time the cancer was found, it was in stage four, 
which would not have allowed the veteran to undergo surgery, 
and that surgery would have resulted in the veteran going 
into remission.  She stated that up until the day the veteran 
went to Dr. Salko, the veteran's right leg was more affected.  
By the time they had shopped around for a physician, the pain 
was excruciating, and the veteran was admitted to the 
hospital the next day.  

In August 2000, VA's Secretary stipulated that under the 
facts here, the appellant's situation is more analogous to 
the situation existing in Goss v. Brown, 9 Vet. App. 109, 
114-15 (1996), than the situation which was present in Black 
v. Brown, 10 Vet. App. 279, 284 (1997).

A March 2001 letter from William E. Jones, M.D., a physician 
of internal medicine, states that he thoroughly reviewed the 
veteran's VA claims file, including its service and post 
service medical records of the veteran.  In his opinion, the 
veteran's diagnosis of non-small cell lung cancer "could 
have as likely as not been found earlier than August of 1994 
if more aggressive exploration of the cause of his severe 
pain of both legs had been done."  He stated that VA 
outpatient treatment reports from 1993 document severe 
bilateral lower extremity pain that was not fully 
investigated, but rather, dismissed as "same old stuff" 
implying his pain was a result of shrapnel and gunshot wounds 
from 50 years earlier.  Sudden worsening pain of bilateral 
extremities in a 74 year old man warrants imaging of the 
spinal cord and spine, i.e., MRI and X-rays, as well as blood 
chemistry (calcium and alkaline phosphate levels).  He added:  

One must also question the report of "calcified 
granuloma" of the upper left lobe of the lung.  
It is as likely as not that a CT scan of the chest 
done in 1993 might have identified this lesion as 
being indicative of lung cancer.  

I believe the widow of (the veteran) should be 
compensated for the premature demise of her 
husband due to negligent care at the VA outpatient 
facility in 1993.   

VA laboratory reports were received in August 2001.  They 
reveal that in January 1993 and January 1994, the veteran's 
alkaline phosphatase and calcium, ordered by VA Dr. G., were 
normal.  The veteran had high platelets and low hemoglobin, 
hematocrit, and MCHC on July 14, 1994.  He also had low 
creatinine, albumin and creatine kinase and normal alkaline 
phosphatase and calcium on July 11, 1994.

A February 2002 VHA request indicates that an expert examiner 
was to review the veteran's claims folder and provide an 
opinion with reasons as to whether VA medical personnel, 
exercising the degree of skill and care ordinarily required 
of the profession, reasonably should have diagnosed the 
veteran's lung cancer and rendered treatment at an earlier 
date, and, if so, whether it was as likely as not that 
additional disability and/or death resulted from the failure 
to provide the earlier diagnosis and treatment.

A February 2002 VA respiratory disease opinion report 
indicates that the opining examiner was familiar with the 
nature of the request and that he had reviewed the claims 
folder.  As stated in the record, the examiner reported, the 
veteran died from metastatic lung cancer.  When he presented 
in 1993 complaining of pain in his legs, a chest X-ray 
revealed a calcified granuloma of the left upper lobe, and no 
other abnormalities in the left upper lobe.  The examiner 
opined that the veteran had been treated for chronic pain at 
that time in an appropriate fashion.  Subsequently, in July 
1994, the veteran was noted to have increasing pain and was 
found to have metastatic carcinoma which was causing his 
pain.  The examiner stated:  "I believe that there was no 
evidence that would support that the medical practitioner did 
not exercise a degree of skill necessary and could not have 
reasonably diagnosed the lung cancer at that time."  He 
noted that when the veteran did present in 1993, the chart 
stated that he had constant pain rather than a worsening of 
pain.  Therefore, it would not be reasonable to pursue a new 
work-up for a symptom that had not worsened.  

The examiner noted that the veteran had had a granuloma of 
the left upper lobe which had been present for at least 10 
years prior to 1993 and it had not changed in size.  
Calcified granulomas usually, he reported, were not evidence 
of cancer, especially ones which had been present for a long 
time and had not changed in size.  Therefore, it would not 
have been reasonable at that time to pursue work-up for lung 
cancer.  In summary, the examiner believed that there was no 
fault of the practitioner in missing the veteran's lung 
cancer.  The veteran had presented with chronic complaints 
and chronic X-ray findings.  There would have been no reason 
to investigate these with more extensive testing until it was 
done at a later date when the symptoms worsened.  

In June 2002, Dr. Jones wrote another letter similar to the 
one he wrote in March 2001.

Pertinent law and regulations

In Gardner v. Derwinski, 1 Vet. App. 584, (1991), The United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (hereinafter "the 
Court") invalidated 38 C.F.R. § 3.358 (c)(3) (1990) as it 
then stood, on the grounds that that section of the 
regulation, which included an element of fault, did not 
properly implement the statute.  The Court's decision was 
appealed to both the United States Court of Appeals for the 
Federal Circuit and the Supreme Court.  Both affirmed the 
decision.  Gardner v. Derwinski, 1 Vet. App. 584 (1991), 
aff'd sub nom, Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 
1993), aff'd, Brown v. Gardner, 513 U.S. 115 (1994).  
Thereafter, the Secretary of VA (the Secretary) sought an 
opinion from the Attorney General of the United States as to 
the full extent to which benefits were authorized under the 
Supreme Court's decision.  On March 16, 1995, amended 
regulations were published deleting the fault or accident 
requirement of 38 C.F.R. § 3.358.

The provisions of 38 U.S.C.A. § 1151 (West 1991) provide that 
where there is no willful misconduct by the veteran, as in 
this case, additional disability resulting from a VA 
hospitalization, medical or surgical treatment causing 
injury, or aggravation thereof, shall be compensated as if 
service connected.  While the statute requires a causal 
connection, not every additional disability is compensable 
because 38 C.F.R. § 3.358(c) (1995) provides that it is 
necessary to show that additional disability is actually the 
result of a disease or injury or aggravation of an existing 
disease or injury and not merely coincidental therewith.  
Compensation is not warranted for the continuance or natural 
progress of a disease or injury.

In VAOPGCPREC 5-2001 (Feb. 5, 2001), the Secretary held that 
a claim of failure to diagnose or treat a preexisting 
condition, under the provisions of 38 U.S.C.A. § 1151 as 
applicable in this case, would ordinarily require a 
determination that: (1) VA failed to diagnose and/or treat a 
preexisting disease or injury; (2) a physician exercising the 
degree of skill and care ordinarily required of the medical 
profession reasonably should have diagnosed the condition and 
rendered treatment; and (3) that the veteran suffered 
disability or death which probably would have been avoided if 
proper diagnosis and treatment had been rendered.

Section 1151 was amended, effective October 1996.  The 
amendment reinstituted for all 38 U.S.C.A. § 1151 cases a 
requirement of fault for recovery under the provisions of 38 
U.S.C.A. § 1151.  In a precedent opinion dated December 31, 
1997, the Acting General Counsel of VA concluded that the 
term "all claims for benefits under 38 U.S.C. § 1151, which 
governs benefits for persons disabled by treatment or 
vocational rehabilitation, filed before October 1, 1997, must 
be adjudicated under the provisions of section 1151 as they 
existed prior to that date."  VAOPGPREC 40-97 (December 31, 
1997).  The appellant's claim for compensation under 38 
U.S.C.A. § 1151 for cause of the veteran's death was filed in 
June 1997 and thus will be considered under 
38 U.S.C.A. § 1151 as it existed prior to October 1, 1997.

In Jones v. West, 12 Vet. App. 460, 463 (1999), the Court 
noted that a claim for compensation under 38 U.S.C.A. § 1151 
entails the following: (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay evidence, of incurrence or aggravation of an injury as 
the result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability.  Id. at 463-64 (citations 
omitted).

Analysis

The appellant asserts essentially that the veteran died 
because VA failed to have the veteran undergo testing which 
would have shown that the veteran had cancer and thus the 
cancer would have been found much earlier and could have been 
treated to the point that the veteran would have been in 
remission and survived.

After having reviewed the evidence of record, the Board finds 
that the preponderance of the evidence is against recovery 
under old 38 U.S.C.A. § 1151.

The evidence shows that the veteran had been treated for 
right leg pain for a number of years by not only VA 
physicians, but by private physicians also.  He had been 
treated on a number of occasions and over a number of years 
by both VA and private physicians for these complaints, 
without cancer being diagnosed or suspected.  

The February 1993 VA medical record reveals that the veteran 
was not voicing any new complaints.  Rather, he reported, or 
it was summarized that he was reporting, that his symptoms 
had not changed.  The Board concludes this because 'same old 
stuff' was reported in the 'symptoms' section of the medical 
record.  Moreover, Dr. G. in February 1993 determined that 
the veteran's right leg hurt, reviewed laboratory results 
from January 1993, ordered a chest X-ray, and recorded the 
activities which took place contemporaneous with their 
occurrence.  Therefore, what he recorded, and similarly, what 
the February 1993 chest X-ray report and the March 1993 VA 
examination report recorded, appear to be reliable indicators 
of the communications, events and statuses which were present 
at that time.

The Board next concludes that it was not until July 11, 1994 
that the veteran presented to VA with complaints of increased 
pain in his left lower extremity.  That occasion is also the 
first time he indicated to VA health care providers that he 
was having low grade fevers every morning.  At that time, the 
examiner took the veteran's temperature and weighed him, and 
noted that he was being referred to a private health care 
provider.  Beforehand, however, X-rays of the right femur and 
left tibia and fibula were obtained and the veteran was seen 
by VA Dr. K.  Dr. K. examined the veteran, at which time the 
veteran also reported nocturia three times a night and a 
cough, and ordered laboratory studies and considered a chest 
X-ray, which was normal.  

When the veteran was seen by Dr. Kagan on July 19, 1994, 
according to the August 3, 1994 report from Dr. Salko, he had 
similarly had low grade temperatures and a mild cough, and 
additionally, the veteran had reported a ten to twelve pound 
weight loss -- something he had not reported earlier.  
Moreover, he had been seen already by Dr. Driscoll, who had 
prescribed Prednisone, and it was learned that the veteran 
was in distress even with oral Tylox and that he was 
anorectic and was having difficulty ambulating.  

The symptoms reported and clinical finding recorded in 
February 1993 were different than those which the 
contemporaneously recorded evidence, including from the 
veteran (see his August 1994 statement) and from the July 
1994 VA medical record and the August 1994 private medical 
records, shows he started having in July 1994.  Increased leg 
pain was not reported in contemporaneously recorded records 
until July 1994.  Therefore, the Board accepts the proof 
contained in those contemporaneously recorded records over 
the appellant's assertion in a compensation setting that the 
veteran was complaining to Dr. G. of increased pain in 
February 1993.

The symptoms which the 2002 VA respiratory examiner's opinion 
report deem critical to the need to do more investigation 
than was done in February 1993 were the increase in pain.  
That respiratory examiner's opinion stated that given what 
was shown in February 1993, no further action was necessary.  

The tone of and action indicated in the reports which were 
made at the times when the veteran was consulted by VA in 
July 1994 and by the private physicians whom evaluated him in 
August 1994 all indicate that an increase in pain, as well as 
the veteran's failure to obtain relief of it from medication, 
was what prompted the need for further radiological studies 
and an intensive inquiry into what the problem was.  Dr. 
Salko ordered further investigation including further 
radiological studies on August 3, 1994, only after Cortisone 
treatment had failed.  

Thus, the February 2002 VA opinion that no additional inquiry 
was needed than was previously performed until the veteran 
presented with increasing pain is very probative evidence 
showing that there was not more VA treatment owed to the 
veteran in February 1993.  This evidence outweighs the 
assertions by the appellant and Dr. Jones that more care was 
owed to the veteran by VA in February 1993.

The appellant asserts that the veteran died of cancer that VA 
failed to diagnose because VA had thought that the veteran's 
severe pain was due to his war injuries.  However, VA's 
February 1993 treatment of the veteran was reasonable given 
what the VA respiratory examiner indicated in February 2002, 
namely, that a new work-up was not necessary because the 
veteran was complaining only of constant pain.

The appellant's assertion that there was an improper non-
diagnosis of cancer in February 1993 because VA had 
improperly thought that the veteran's severe pain was due to 
his war injuries is disproved by more convincing evidence to 
the contrary.  The doctor whom performed the VA respiratory 
medical opinion in 2002 reviewed the veteran's claims folder 
very carefully and concluded that the veteran had chronic 
pain in February 1993 and that it was treated in an 
appropriate fashion.  The Board believes that his assessment 
that the veteran had chronic pain in February 1993 and that 
it was treated in an appropriate fashion is more probative 
than the appellant's, as it is consonant with the February 
1993 VA medical record and the rest of the evidence which 
indicates that he started having increased left leg pain in 
July 1994, and that a medical practitioner exercising the 
degree of skill necessary would not have reasonably diagnosed 
lung cancer in February 1993.

While Dr. Jones opined in March 2001 and June 2002 that VA 
outpatient treatment reports in 1993 documented severe 
bilateral lower extremity pain, and that it was not fully 
investigated, not one 1993 VA outpatient treatment record 
contained in the claims folder indicates that the veteran had 
severe bilateral lower extremity pain.  Thus, since the 
predicate for Dr. Jones' opinion is not true, his opinion to 
the effect that it was not fully investigated is of little 
probative value as to whether or not VA should have done more 
than they did in 1993.  In his March 2001 opinion, Dr. Jones 
started by talking about leg pain in 1993, then he 
spontaneously switched to what to do once there is a sudden 
increase in pain, which did not occur until July 1994.  He 
failed to note that a chest X-ray was performed, considered, 
and reported to be normal (except for a calcified granuloma) 
in February 1993, and he indicated that calcium and phosphate 
studies should have been done, but calcium and alkaline 
phosphatase levels were done, by Dr. G., in both January 1993 
and January 1994, and they were normal.  Also, while Dr. 
Jones indicates that not obtaining a CT scan of the veteran's 
chest in February 1993 in light of the fact that the February 
1993 chest X-ray revealed a granuloma was negligence that led 
to the veteran's premature demise, the opinion of the VA 
respiratory examiner in February 2002 convinces us otherwise.  
That examiner in February 2002 indicated that there was no 
reason to further investigate the granuloma in February 1993 
because it had not changed in size in 10 years and because 
they are not usually evidence of cancer especially when they 
had not changed.  Moreover, a review of Dr. Dosoretz's August 
1994 consultation report reveals that they had looked and 
worked the veteran up very thoroughly in August 1994, and 
that the only areas where cancer had been found, even then, 
was in the veteran's right upper lung and in his left sacrum.  
Dr. Jones' opinion, therefore, that the treatment rendered by 
VA Dr. G. in February 1993 was negligent, including for 
failure to find cancer in the veteran's left lung, and that 
it led to the veteran's premature demise is of extremely low 
probative value.

Next, Dr. Jones made statements that cancer might have been 
found earlier if more aggressive exploration of the veteran's 
leg pain had been performed earlier or if a CT scan had been 
performed in 1993.  A failure to diagnose an underlying 
disease may provide a basis for an award of 
38 U.S.C.A. § 1151 benefits.  The VA physician who in 
February 2002 reviewed the veteran's claims folder a lot more 
carefully than Dr. Jones did in March 2001, and who knew what 
was being asked about the standard of care and whether it was 
breached, thoroughly answered what was asked in this regard, 
and has an opinion which, unlike Dr. Jones', is consistent 
with the established facts of the case and in consonance with 
the February 1993 and July 1994 VA medical records and the 
August 1994 private medical records of those private 
physicians who evaluated the veteran at that time.  His 
opinion is to the effect that no additional inquiry was 
needed in 1993.  The VA opinion is far more probative and 
establishes that VA met the standard of care required in 
February 1993 given the facts which were actually present.  
Thus, VA treatment in February 1993 could not have caused the 
veteran's death.

Next, the appellant asserts, essentially, that no tests to 
rule out cancer and other diseases as the source of the 
veteran's pain were done by VA in July 1994, that the veteran 
was told that VA could do no more for him, and that, 
therefore, VA was negligent.  However, according to the July 
11, 1994 VA treatment record, when the veteran complained of 
increased left leg pain in July 1994, tests were done.  The 
veteran was weighed, had his temperature taken, had X-rays of 
his right femur, left tibia, left fibula, and chest taken, 
and had a complete blood count, urine study, and panels I & 
II conducted and considered.  Moreover, the veteran was 
referred to a private physician.  The Board deems the July 
11, 1994 VA medical record better evidence of what was done 
then than the appellant's later assertion, as said medical 
record was recorded contemporaneous with the purported 
actions for medical record keeping purposes, whereas her 
assertion came after the fact in a compensation setting.  Her 
statement is also in conflict with the veteran's August 1994 
statement, which is also better evidence of what treatment VA 
provided in July 1994.  Next, if, as the appellant says, VA 
advised the veteran in July 1994 that there was nothing more 
VA could do for the veteran, it is beside the point.  VA 
referred him to a private health care provider.  Thus, it is 
clear that VA did not tell him that nothing more should be 
done, or that nothing more could be done.

Moreover, no evidence of a link between the alleged breach of 
duties of care owed by VA in July 1994 and the veteran's 
death is of record.  The Board notes that the veteran was 
referred by VA and went to a private physician later in July 
1994 and that in early August 1994, cancer was diagnosed.  
There is no evidence that in the interim between July 11, 
1994 and the early August date of its diagnosis the cancer 
went from a stage where his death likely could have been 
prevented to a stage where his death could not be prevented.

We are left with a conflict between the appellant and Dr. 
Jones on the one hand and the VA respiratory disease examiner 
the February 2002 on the other as to when additional inquiry 
is necessary.  The record is in agreement that additional 
inquiry is necessary when increased symptoms are shown.  
Compare Dr. Jones' March 2001 opinion with the February 2002 
VA respiratory examiner's.  There is essentially a conflict 
in the evidence, however, as to whether additional inquiry is 
necessary when the symptoms have not changed.  The 
respiratory disease examiner in February 2002 indicated that 
it is not the degree of pain but the incidence of an increase 
in pain which is important in an assessment of whether 
additional work-up is necessary.  That opinion is more 
persuasive to the Board than the notion that additional work-
up is necessary any time there is pain.  That is why the 
Board chooses the February 2002 respiratory examiner's 
opinion over those of the appellant and Dr. Jones.  
Therefore, the assertion that VA owed the veteran a duty to 
inquire further in February 1993 than it did and that its 
failure to provide such additional care at that time was the 
proximate cause of his death is outweighed by evidence to the 
contrary.

Dr. Jones suggests that VA's treatment was negligent in 1994 
because the veteran was 74 in 1994 and because Dr. Jones 
alleges VA negligence and failing to diagnose cancer earlier 
than it was diagnosed in August 1994 given reports of sudden 
worsening of pain.  However, it appears that the veteran did 
not have sudden worsening of leg pain until July 1994, and at 
that time, VA started doing the things which Dr. Jones says 
ought to have done, i.e., VA performed blood studies and a 
chest X-ray on the veteran in July 1993, and then, at the 
same time, VA referred the veteran to private health care 
providers.  Since Dr. Jones bases his opinion on failure of 
VA to do some things which the evidence shows VA did, and 
since VA then referred the veteran to private physicians, Dr. 
Jones' opinion has very little probative value.

The appellant also alleges VA misdiagnosis of chest X-rays.  
She has not given any indication that she has read the 
X-rays, however, so there is no indication that she herself 
is providing any information as to what they indicate.  She 
has not indicated that anybody else has read the X-rays and 
indicated that VA misdiagnosed them either.  Instead, she 
states that she was told in 1994 that the veteran's cancer 
had been there for at least a year, and she notes that chest 
X-rays by VA in February 1993 and July 1994 were reported to 
be negative and wants the Board to find a mis-diagnosis based 
upon these facts.  However, private chest X-rays on admission 
to Lee Memorial Hospital in August 1994 were also negative, 
according to Dr. Hart's August 7, 1994 report, and cancer was 
reportedly detected in August 1994 only with radiological 
studies other than X-rays.  VA mis-diagnosis of chest X-rays 
in February 1993 or July 1994 is not shown.  It is merely a 
speculative assertion on the appellant's part, without any 
substantiation.  The information indicating what the February 
1993 and July 1994 chest X-rays were reported to reveal when 
they were viewed by VA health care providers who recorded 
their observations as to them for medical record keeping 
purposes contemporaneous to their viewing of them outweighs 
the appellant's opinion that they were mis-read.  The 
February 1993 and July 1994 remarks about what was revealed 
by the chest X-rays is the most probative evidence as to what 
they showed.

The preponderance of the evidence is to the effect that VA 
treatment did not cause the veteran's death.

The benefit of the doubt doctrine does not apply, as there is 
no doubt to be resolved in the appellant's favor.  
38 U.S.C.A. § 5107; Gilbert; Alemany.


ORDER

Entitlement to dependency and indemnity compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 is denied.






		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

